Case 2:19-mj-00126-DM Document 1-1 Filed 09/18/19 Page 1 of 6

 

AO 9] (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT
for the

Western District of Tennessee

 

 

 

United States of America )
Vv. )
LARICO NELSON Case No. 2719 -¢¢- 20243 ~- MSN/pmnp

)

)

)

\ Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 30, 2019 in the county of Shelby in the
Western District of Tennessee , the defendant(s) violated:
Code Section Offense Description

Title 18 U.S.C. § 751(a) Escape from custody of an institution or officer

This criminal complaint is based on these facts:

See Attached Affidavit in Support of Criminal Complaint

&@ Continued on the attached sheet.

LUA.

Complaing$r"s signature

Deputy U.S. Marshal Trayon Murray
_ Printed name and title

pie _Sroleube- TF dott | Tee

Sworn to before me and signed in my presence.

LAER

Jullge 's signature

City and state: Memphis, TN Hon. Tu M. Pham, U.S. Magistrate Judge
- Printed name and title
 

Case 2:19-mj-00126-DM Document 1-1 Filed 09/18/19 Page 2 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
FILED UNDER SEAL

1. The following affidavit is made in support of a criminal complaint and physical
arrest of LARICO NELSON for a violation of 18 U.S.C. §751(a), Escape from Custody
of Institution. The information contained in this affidavit is based upon information
obtained by the Affiant as well as information provided by other law enforcement
officers. The information in this affidavit is provided to establish probable cause and
does not contain every fact established during this investigation.

2. The following investigation was conducted by Deputy United States Marshal
(DUSM) Trayon Murray on May 30, 2019, at Memphis, Tennessee.

- 3, On June 11, 2015, Nelson was sentenced to 47 months to serve in the Federal

Bureau of Prisons (BOP), followed by 3 years of supervised release. The 47-month |

sentence included 10 months of jail credit he had received for time served on a state
sentence.

A As of May 30, 2019, Nelson was serving the remainder of his term of
imprisonment at Diersen Charities Halfway House (Diersen), where he was lawfully
confined by the BOP by virtue of the Judgment in criminal case 14-cr-20321, signed by
United States District Judge John T. Fowlkes, Jr., and filed in said case in the United
States District Court for the Western District of Tennessee, on June 11, 2015. Diersen is
located at 1629 Winchester Rd., Memphis, Tennessee, in the Western District of
Tennessee.

5. On May 30, 2019, Nelson left Diersen through a back door. He had no approved

movements and had a pending transfer to West Tennessee Detention Center. Nelson was
 

Case 2:19-mj-00126-DM Document 1-1 Filed 09/18/19 Page 3 of 6

placed on escape status, and his current whereabouts are unknown. On May 30, 2019,
Diersen Director James Williams notified the Bureau of Prisons. The U.S. Marshals
Service was notified on the same date.
6. On August 26, 2019, Hon. Diane K. Vescovo, Chief Magistrate Judge for the
Western District of Tennessee, signed a search warrant seeking prospective cell site
location information for Nelson’s mobile phone, as well as a search warrant for the use of
_acell site simulator for Nelson’s phone. On August 27, 2019, the U.S. Marshals Service
executed both warrants. | |
7. On August 27, 2019, a reliable Confidential Source (CS) spoke with an U.S.
Marshals Service (USMS) Task Force Officer and stated that the CS has recently
communicated with Nelson numerous times with Nelson using the phone number (504)
377-2240. The CS and Nelson also communicated with each other on August 27, 2019
using the previous mentioned phone number.
8. On September 3, 2019, DUSM Murray started receiving GPS coordinates
precision location pings “hits” on Nelson’s mobile phone, (504) 377-2240. The GPS
pings are consistently showing fugitive Nelson’s mobile phone being used in the area of
Houston, Texas.
- 9, Based on the foregoing evidence the affiant asserts that probable cause exists that

Nelson has escaped from the custody of the Bureau of Prisons, in violation of 18 U.S.C. §

tod a Affiant a

DUSM
Memphis, Tennessee

751(a).
 

Case 2:19-mj-00126-DM Document 1-1 Filed 09/18/19 Page 4 of 6

Sworn to and subscribed before me, this g day of S<ptele— » 2019,

HONORABLE TU M. PHAM
UNITED STATES MAGISTRATE JUDGE

 

 
Case 2:19-mj-00126-DM Document 1-1 Filed 09/18/19 Page 5 of 6

 

AO 442 (Rev. 01/09) Arrest Warrant UNITED STATES MARSHALS

UNITED STATES DISTRICTHAs@URF ey > 19
_ for the

Western District of Tennessee

 

United States of America )
Vv. }
) Case No. 2:19 - cre . W
LARICO NELSON ) 1-cr~ 20243- MSN/, tmp
Defendant 5
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) LARICO NELSON ’
who is accused of an offense or violation based on the following document filed with the court:

 

0 Indictment © Superseding Indictment © Information 0 Superseding Information as Complaint
© Probation Violation Petition ©} Supervised Release Violation Petition CG Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 751(a) - Escape from custody of an institution or officer

a ee

Date: 09/05/2019

 

Issuing officer's signature _
TUM . Phen OS. Kane July
City and state: Memphis, TN 38103 T ; 85 1

Printed name and title

 

 

 

Return

 

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

Printed name and title

 

 
  

 

Case 2:19-mj-00126-DM Document 1-1 Filed 09/18/19 Page 6 of 6

AO 442 (Rev. 01/09) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)
Name of defendant/offender: LARICO NELSON
Known aliases: Rico Fa Sho, Larico Johnson
Last known residence: 4313 Cleopatra Cove S., Memphis, TN 38128

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth:

Date of birth: 03/02/1985

Social Security number: 40-47-5109

Height: o7" Weight:

Sex: _ Male Race: Black
Hair: Black Eyes: Brown

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number: 4219275C6

Complete description of auto:

 

 

Investigative agency and address:

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (applicable):

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
